Citation Nr: 0929749	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  07-03 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a temporary total evaluation for convalescence 
purposes under 38 C.F.R. § 4.30 from January 26, 2005 through 
October 25, 2005, due to surgery for a left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1987 to 
January 1991, and from January 2003 to August 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The Board notes that the Veteran's Informal Hearing 
Presentation referenced his claim for service connection for 
a back disorder as secondary to his service-connected left 
knee disability.  As a formal appeal for his issue has not 
been associated with the Veteran's claims file, this matter 
is referred back to the RO for proper development.


FINDINGS OF FACT

1.  The Veteran underwent anterior cruciate ligament (ACL) 
surgery on his service-connected left knee disability on 
January 26, 2005.

2.  Within days after being initially advised that he could 
return to work on July 27, 2006, his knee gave out causing 
him to fall and reinjure the knee.  

3.  An October 25, 2005, Work Status Report noted that the 
Veteran was able to return to work on October 25, 2005 with 
no restrictions or limitations


CONCLUSION OF LAW

The criteria for a temporary total evaluation based on 
convalescence necessitated by surgical treatment for a 
service-connected left knee disability, from January 26, 2005 
through October 25, 2005, have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.30 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the VCAA require VA to notify claimants and 
their representatives of any information that is necessary to 
substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

Throughout the course of the appeal, the Veteran has 
submitted various statements asserting that his temporary 
total rating should extend to October 25, 2005.  For example 
in April 2008, he expressed his belief that his convalescence 
"continued from 25 July 2005 until 25 Oct[ober] 2005."  He 
further acknowledged that he was released to return to normal 
duties on October 25, 2005.  In as much as the decision 
herein awards the Veteran a period of convalescence through 
October 25, 2005, his appeal has been fully granted.  As 
such, any deficiencies with regard to VCAA are harmless and 
non-prejudicial.

II. Entitlement to a temporary total evaluation after august 
1, 2005

The Veteran contends he is entitled to an extended temporary 
total evaluation for convalescence following surgical 
treatment of his service-connected left knee disability from 
January 26, 2005 through October 25, 2005.  Initially, the 
Board observes that service connection has been in effect 
since August 2003 and that he underwent surgical treatment 
for this disability on January 26, 2005.  The current appeal 
arises from the denial of a temporary total evaluation 
through October 25, 2005, for convalescence following the 
January 26, 2005, surgical procedure.

Under VA regulation, a total disability evaluation (100 
percent rating) will be assigned if treatment of a service-
connected disability resulted in surgery necessitating: (1) 
at least one month of convalescence; (2) surgery with severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight-bearing prohibited); or (3) immobilization by 
cast, without surgery, of one major joint or more.  See 38 
C.F.R. § 4.30(a)(1), (2), (3) (2008).  Extensions of one, two 
or three months beyond the initial three months may be 
granted under paragraph (a)(1), (2) or (3) of this section.  
See 38 C.F.R. § 4.30(b)(1) (2008).  Extensions of one or more 
months up to six months beyond the initial six months period 
may be granted under paragraph (a)(2) or (3) of this section 
upon approval of the Veterans Service Center Manager.  See 38 
C.F.R. § 4.30(b)(1) (2008).

In Felden v. West, 11 Vet. App. 427, 430 (1998), the United 
States Court of Veterans Appeals (Court), citing Dorland's 
Illustrated Medical Dictionary 374 (28th ed. 1994), defined 
convalescence as "the stage of recovery following an attack 
of disease, a surgical operation, or an injury."  The Court 
also defined recovery as "the act of regaining or returning 
toward a normal or healthy state."  Id., citing Webster's 
Medical Desk Dictionary 606 (1986).  In other words, the 
purpose of a temporary total evaluation pursuant to 38 C.F.R. 
§ 4.30 is to aid the Veteran during the immediate post-
surgical period when he or she may have incompletely healed 
wounds or may be wheelchair-bound, or when there may be 
similar circumstances indicative of transient incapacitation 
associated with recuperation from the immediate effects of an 
operation.  The Court has also held that notations in the 
medical record as to the Veteran's incapacity to work after 
surgery must be taken into account in the evaluation of a 
claim brought under the provisions of 38 C.F.R. § 4.30.  See 
Seals v. Brown, 8 Vet. App. 291, 296-297 (1995); Felden at 
430.

As noted above, the Veteran underwent ACL reconstruction of 
his left knee in January 2005 for his service-connected left 
knee disability.  This procedure was performed at Surgicenter 
of Kansas City, and was noted to be without post-operative 
complications.  

Based on private medical evidence from Olathe Occupational 
Medicine Clinic demonstrating that the Veteran was able to 
return to work on July 27, 2005, with some restrictions.  See 
Work Status Report, July 27, 2005.  

While he was initially released to work with restrictions, 
the record strongly suggests that he had not recovered from 
his surgery.  On the contrary, a little over 2 weeks after 
being released to work, he sustained an additional injury to 
his left knee.  According to an August 16, 2005, medical 
report, the Veteran's left knee "gave out" while walking 
down steps on August 14, 2005.  See Medical Report, August 
16, 2005.  A September 23, 2005, MRI diagnosed the Veteran 
with post-surgical changes of ACL repair, minimal 
suprapatellar effusion without plica, and a minimal 
intrasubstance high signal intensity posterior medial 
meniscus without intra-articular tear.  Post surgical changes 
were confirmed in a Medical Record Report received in 
February 6, 2006.

The Veteran maintained in two April 2008 statements that he 
was unable to return to work until October 2005.  His 
assertions are supported by a contemporaneous October 2005 
Work Status Report reported that the Veteran could return to 
regular work on October 25, 2005, with no limitations.  

As a result of the Veteran's claim for an increased rating 
for his left knee disability, he was afforded a VA 
examination in January 2006.  At that time, it was reported 
that the Veteran was unable to return to work until October 
2005 due to his knee disability.  Again, this history is 
supported by the record.  See VA examination report, January 
31, 2006.

In summary, the Board notes that the Veteran's assertions 
appear to be supported by the record.  An August 16, 2005 
medical report noted a re-injury to his left knee.  Work 
Status Reports prior to October 2005, while clearing him for 
work, did include limitations which the Veteran insisted 
prevented him from returning to work.  Further, the Veteran's 
January 2006 VA examiner noted that the Veteran was unable to 
work from January 2005 through October 2005.  As such, the 
Board assigns probative value to those statements provided by 
the Veteran in support of his claim.

Based on the foregoing, the Board finds that the Veteran 
meets the criteria for a temporary total evaluation under 38 
C.F.R. § 4.30, from January 26, 2005 through October 25, 
2005.  In so finding, the Board observes that the Veteran has 
not contended that extension beyond October 25, 2005, is 
warranted.  Furthermore, the record does not suggest that 
after that date he required convalescence; experienced severe 
postoperative residuals; or was immobilization by cast.  

Because extensions of one or more months up to six months 
beyond the initial six months period may be granted, and the 
evidence in this case is at least in relative equipoise, the 
Board finds that the preponderance of the evidence supports 
the Veteran's claim.  Accordingly, a temporary total 
evaluation under 38 C.F.R. § 4.30 is not warranted from 
January 26, 2005 through October 25, 2005.


ORDER

A temporary total evaluation for convalescence purposes, from 
January 26, 2005 through October 25, 2005, as a result of the 
Veteran's January 29, 2005, surgery for his service-connected 
left knee disability is granted.



____________________________________________
DAVID WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


